Title: To James Madison from William Kirkpatrick, 15 October 1807
From: Kirkpatrick, William
To: Madison, James



Sir
Malaga 15 October 1807.

Altho’ nothing new has occured since the date of my last 29 August, whereof Copy goes inclosed, I profit of the Hornet Sloop of War, on the departure for the United States, to inform you, the best good Health prevails not only in this City, but throughout all Spain.  We have not been incomoded with a return of the Yellow Fever, or any other Contagious disorder.
I have seen Letters from Madrid mentioning that French Troops had already entered this Country, it is generally thought, on their way to Portugal, from whence the French & Spanish Ambassadors had already retired, and Reports are in Circulation, that the Royal Family meant to embark for the Brazils; The Commodore of some of their Ships of War, stationed at Algeciras, proceeded for Lisbon about a fortnight ago, immediately after the arrival of an Express from that Capital
No Innovation has yet been made in the Port Charges exacted on foreign Vessels in this Port,  as was some time ago expected  Probably advice has not yet been received from the Spanish Minister or Consuls of what is paid on Spanish Vessels in the United States.  I am very Respectfully, Sir Your most obedt. hl. servt

Willm. Kirkpatrick

